DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Able (US 20080209392) in view of Spicer et al. (US 20100057618) and further in view of Bachmann et al.  (US 20080059563).
As per claims 1, 11, 16, Able teaches
a computer system for preparing data for subsequent analysis, comprising: one or more processors; memory; and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: displaying a user interface that includes a data flow pane, a tool pane (para. 24: each system processor may include one or more processing elements that provide electronic communication reception, transmission, interrogation, analysis, processing and/or other functionality. Data storage and retrieval functionality may be provided by either the system processor or data 
wherein: the data flow pane displays a flow diagram including a plurality of linked nodes, each node specifying a respective operation that either (i) retrieves a respective data set from a data source, (ii) exports a respective data set to a database, or (iii) generates a respective intermediate data set for the respective node using one or more respective input intermediate data sets from nodes linked to the respective node (fig. 13B; para. 24: data storage and retrieval functionality may be provided; para.57-58: represents use of a drop-down menu for selecting a data sources/profile pane for an exemplary node; para. 75-76: each of the functions, (for example, business logic functions such as Link Point 3270 process and 3270 Point or Web Service Client point nodes, start and stop, logic flow, input and output movement nodes or XML/data remapping) may be represented by a graphical icon or node; para. 83, 178-181: profile dialogs for management of internal/external tooling, namely access to applications created outside the product. For UDDI processing the dialogs may describe the various methods for importing definitions (e.g., WSDL files) created by other functions or by the tool itself…diagram window may be part of an MDI interface that provides a customizable grid layout process to allow nodes to be dragged to the diagram processing area and dropped); 
the tool pane includes a data source selector displaying affordances for locating and connecting to data sources, an operation palette displaying one or more transformation operations for insertion as nodes into the flow diagram, and a palette of other flow diagrams for incorporation into the flow diagram (para. 75-76: client uses a graphical interface to build a business process by defining inputs and expected outputs and then stepping through the application using graphical icons or nodes for each step. This graphical user interface allows the modeling of a service via graphical objects. The graphical objects are connected using connection points to form a flow through the various applications or methods needed to create the single process or composite process web service; para. 91, 160, 169-173); 
Able does not explicitly teach a profile pane, and a data pane, the profile pane displays schemas corresponding to selected nodes in the flow diagram, including information about data fields and statistical information about data values for the data fields, wherein user interactions with individual data elements in the profile pane modify the flow diagram; and the data pane displays rows of data corresponding to selected nodes in the flow diagram, wherein user interaction with individual data values modifies the flow diagram.
Spicer et al. teaches 
a profile pane, and a data pane, the profile pane displays schemas corresponding to selected nodes in the flow diagram, including information about data fields and statistical information about data values for the data fields, wherein user interactions with individual data elements in the profile pane modify the flow diagram; and the data pane displays rows of data corresponding to selected nodes in the flow diagram, wherein user interaction with individual data values modifies the flow diagram (figs. 5A-E: interactive visual interpretation of selected data sets/elements with charts,  graphs and data grid/pane that display the summarization of selected data fields and values; para. 38: this GUI 105 is generally considered a three-dimensional graphical display space where financial securities and other issues information and data is represented by a plurality of three-dimensional objects and attributes. This display space can illustrate data and its changes in real-time utilizing different graphical elements. The matrix composites may be flattened into the nodes; para. 55: an example flowchart depicting a process for the selection and presentation of financial securities information within a particular implementation of the present disclosure. Generally, the process involves selecting various parameters that can be provided to a financial engine to determine what information to display (e.g., issues, metrics), and/or how information is to be presented (e.g., groupings, colors, dimensions). For example, the financial engine can execute a getFirms () call to request one or more company names from a database). Therefore, as data components or data range are changed, for example, in fig. 5C, the modified fields, graph, or any computations on the visualization/display are changed accordingly in real-time. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able and Spicer al. in order to effectively allow users to select, analyze, view and/or modify the displayed fields in the interface/visualizations to see selected data fields shown in different ways: charts, graphs, flow diagram etc. in order to better plan for businesses/tasks. 
Even if Able and Spicer do not explicitly teach user interactions with individual data elements in the profile pane modify the flow diagram, Bachmann et al. teaches at para. 7: allow a user to program a computer using a graphical user interface to draft a visual and working flowchart for data processing using a plurality of predefined nodes, each of which accomplish predefined and modifiable tasks; figs. 3-4: graph drill down, palette: placement and/or arranging of nodes for implementing processes/nodes operations; para. 45, 55, 61; figs. 16A-C, 17: changes columns/fields will modify the flow diagram in fig. 17 accordingly. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able, Spicer and Bachmann et al. to allow users interact, view, analyze and/or modify the visualizations of selected data sets effectively in order to help making better tasks/services decisions.

As per claims 2-3, 12, 17, Able does not explicitly teach claims 2-3.
	Spicer teaches 
wherein the information about data fields displayed in the profile pane includes data ranges for a first data field; wherein, in response to a first user action on a first data range for the first data field in the profile pane, a new node is added to the flow diagram that filters data to the first data range (fig. 5A-C: date ranges for different companies displayed. Users can add into the portfolio a new company field etc. and the corresponding graph/other visualization is displayed in realtime; para. 27: data sets used to populate the landscape.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able and Spicer to allow users interact, view, analyze and/or modify the visualizations of selected data sets effectively in order to help making better tasks/services decisions. 
Even if Able and Spicer do not explicitly teach in response to a first user action on a first data range for the first data field in the profile pane, a new node is added to the flow diagram that filters data to the first data range, Bachmann et al. teaches at para. 7: allow a user to program a computer using a graphical user interface to draft a visual and working flowchart for data processing using a plurality of predefined nodes, each of which accomplish predefined and modifiable tasks; figs. 3-4: graph drill down, palette: placement and/or arranging of nodes for implementing processes/nodes operations; para. 45, 55, 61; figs. 16A-C, 17: changes columns/fields will modify the flow diagram in fig. 17 accordingly. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able, Spicer and Bachmann et al. to allow users interact, view, analyze and/or modify the visualizations of selected data sets effectively in order to help making better tasks/services decisions.

As per claims 4-5, 13-14, 18-19, Able and Spicer do not explicitly teach claims 4-5.
	Bachmann et al. teaches
Wherein user interaction in the profile pane mapping the data ranges for the first data field to specified values, adds a new node to the flow diagram that performs the user-specified mapping; wherein, in response to a first user interaction with a first data value in the data pane, a node is added to the flow diagram that filters the data to the first data value para. 7: allow a user to program a computer using a graphical user interface to draft a visual and working flowchart for data processing using a plurality of predefined nodes, each of which accomplish predefined and modifiable tasks; figs. 3-4: graph drill down, palette: placement and/or arranging of nodes for implementing processes/nodes operations; para. 45, 55, 61, 142-144: in fig. 17, two sort nodes are added to the instant example and in fig. 19, a join node is added in the example, the user may indicate the join types; figs. 16A-C, 17: changes columns/fields will modify the flow diagram in fig. 17 accordingly. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able, Spicer and Bachmann et al. to allow users interact, view, analyze and/or modify the visualizations of selected data sets effectively in order to help making better tasks/services decisions.

As per claims 6-7, 15, 20, Able and Spicer do not explicitly teach claims 6-7.
Bachmann et al. teaches
wherein, in response to a user modification of a first data value of a first data field in the data pane, a new node is added to the flow diagram that performs the modification to each row of data whose data value for the first data field equals the first data value; wherein, in response to a first user action on a first data field in the data pane, a node is added to the flow diagram that splits the first data field into two or more separate data fields (para. 48-49: nodes are used in the present invention to perform a wide variety of tasks and each preferably includes user definable parameters/fields. The definable parameters allow a node to be easily modified so that it may be able to perform a particular desired task. Moreover, a user may also define additional parameters for a node for additional customization. Tasks that may be performed by nodes include (for example): filtering, sorting, cross-referencing, aggregating, separating, reading, writing, and the like. In general, each node may include one or more inputs and one or more outputs, depending upon the type of node (i.e., the task that the node performs).) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able, Spicer and Bachmann et al. to allow users interact, view, analyze and/or modify the visualizations of selected data sets effectively in order to help making better tasks/services decisions.

As per claims 8-9, Able et al. teaches
wherein, in response to a first user action in the data flow pane to drag a first node to the tool pane, a new operation is added to the operation palette, the new operation corresponding to the first node; wherein the profile pane and data pane are configured to update asynchronously as selections are made in the data flow pane (para. 26-27: allowing a drag and drop interface for building application flows; para. 181: diagram window may be part of an MDI interface that provides a customizable grid layout process to allow nodes to be dragged to the diagram processing area and dropped; para. 217-218: a graphical toolbox of icons may be used to manage the various nodes for building application flows and composite application processes. When a node is depressed or selected, it can be dragged and dropped on a Diagram window).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Able (US 20080209392) in view of Spicer et al. (US 20100057618) and further in view of Bachmann et al.  (US 20080059563) and Binkert (US 20130166568).
As per claim 10, Able, Spicer and Bachmann do not explicitly teach one or more histograms that display distributions of data values for data fields.
	Binkert teaches
wherein the information about data fields displayed in the profile pane includes one or more histograms that display distributions of data values for data fields (para. 54, 58, 195: the metadata service is typically shared by many instances of the other services. Metadata include client usernames, keys, statistics: histograms, value distributions etc.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able, Spicer, Bachmann and Binkert et al. to allow users interact, view, analyze and/or modify the visualizations of selected data sets effectively in order to help making better tasks/services decisions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MacLennan et al. (US 20070214136) teaches in figs. 16-17: flow diagram that facilitates interacting with graphical visualizations; para. 33: select objects and drag them onto the work space and operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        5/22/2021


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163